Citation Nr: 9902120	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-33 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as a result of exposure to Agent Orange.  

2.  Entitlement to service connection for the residuals of a 
cerebrovascular accident, claimed as a result of exposure to 
Agent Orange.  

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as a result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1972.  

This appeal arises from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied service connection for 
hypertension, residuals of a cerebrovascular accident, and 
peripheral neuropathy, claimed as due to exposure to Agent 
Orange.  

In December 1996, the Board of Veterans Appeal (Board) 
remanded the veterans claims to the RO.  The remand noted 
that the veteran had requested a Travel Board hearing.  The 
letter notifying the veteran of the date of the hearing was 
addressed to a new location.  The letter was returned to the 
RO by the Post Office.  There was no record in the claims 
folder, which indicated that the veteran had moved or had a 
new address.  The claim was remanded to locate the veteran 
and to afford him a hearing before a Member of the Board.  

The veteran submitted a January 1997 statement which noted 
his correct current address.  In February 1997, the RO sent 
the veteran a letter at that address.  He was requested to 
indicate if he wished to reschedule his Travel Board hearing.  
In March 1997, the veteran requested that his hearing be 
rescheduled.  In April 1997, the veteran was sent a letter 
from the RO.  It informed him that his Travel Board hearing 
was scheduled for June 4, 1997.  A note was placed in the 
claims folder stating that the veteran did not appear for his 
hearing and no contact had been made.  The note was signed 
and dated by the Board Member.  The letter notifying the 
veteran of the date of the hearing was addressed to the 
address supplied by the veteran in January 1997.  

The veterans representative submitted written argument in 
June 1997.  He asserted that the RO had not complied with the 
remand, because the veteran had not been afforded a hearing 
before a Member of the Board.  38 C.F.R. § 20.701 states that 
if an appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  At that time the claims folder 
did not contain a request for postponement or a motion for a 
new hearing.  For that reason, the Board proceeded as if the 
veteran had withdrawn his request for a hearing before a 
Member of the Board.  

In July 1998 the Board again remanded the veterans claims to 
the RO.  The Board noted in the remand that the veteran had 
failed to appear.  At the time of the July 1998 remand the 
claims folder did not contain a request to reschedule the 
hearing or any communication from the veteran regarding the 
reason he failed to appear for his hearing.  After the claim 
was remanded by the Board, a memorandum from the veterans 
representative was placed in the claims folder.  It is was 
dated in July 1997, with the stamp on the back noting that it 
was received at the RO in July 1997.

The memorandum from the veteran advised his representative 
that he had been an inpatient at the hospital at the time of 
the scheduled hearing.  He stated that due to his health he 
had been unable to appear at the hearing.  He requested that 
his name be put back on the Travel Board hearing list.  The 
Board considered the veterans request and found that good 
cause had been shown for his failure to appear.  

The Board again remanded the veterans claim in order to 
afford him a hearing before a Member of the Board.  The 
claims folder contains a letter to the veteran dated in 
October 1998 which informed him that he was scheduled for a 
Travel Board hearing on November 4, 1998.  The copy of that 
letter in the claims folder has a notation by a Member of the 
Board that the veteran was a NO SHOW.  

The claims folder does not contain a request for postponement 
or a motion for a new hearing.  For that reason, the Board 
will proceed as if the veteran has withdrawn his request for 
a hearing before a Member of the Board.  



FINDINGS OF FACT

1.  There is no evidence in the claims folder which 
demonstrates that the veteran had hypertension in service or 
during the initial post service year or that tends to show 
that the veterans currently diagnosed hypertension is 
related to his military service, including any exposure to 
Agent Orange in service.  

2.  There is no evidence in the claims folder which 
demonstrates that the veteran had a cerebrovascular accident 
in service or that tends to show that the veterans currently 
diagnosed residuals of a cerebrovascular accident are related 
to his military service, including any exposure to Agent 
Orange in service.  

3.  There is no current medical diagnosis of peripheral 
neuropathy in the claims folder.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for hypertension.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of a 
cerebrovascular accident.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for peripheral neuropathy.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, one who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Veterans Appeals (Court) has defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Moreover, 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992).  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  Grottveit at 93.  
Furthermore, a claim that is not well-grounded must be denied 
because it does not present a question of law or fact over 
which the Board has jurisdiction.  38 U.S.C.A. § 7105(d)(5) 
(West 1991); Edenfield v. Brown, 8 Vet.App. 384 (1995), 
Beausoleil v. Brown, 8 Vet.App. 459 (1996).

Relevant Laws and Regulations.  The basic framework of the 
law and regulations provides that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service.  38 C.F.R. § 3.307.  Service connection 
may be granted on a presumptive basis for certain 
disabilities based on exposure to an herbicide agent, 
including peripheral neuropathy.  The diseases listed in 
38 C.F.R. § 3.309 shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military service.  38 C.F.R. 
§§ 3.307, 3.309.  

Factual Background.  On service entrance examination in April 
1968 the veterans blood pressure was noted to be 122/76.  
The heart and vascular system were noted to be normal.  

A Report of Physical Examination dated in September 1971 
reveals that the veterans blood pressure was 132/89.  

The veterans service separation examination in January 1972 
revealed that his heart and vascular system were normal.  His 
blood pressure was 110/80.  The service medical records do 
not include any treatment for, or diagnoses of hypertension, 
a cerebrovascular accident or peripheral neuropathy.  

A discharge summary of a private hospitalization in December 
1990 and January 1991 reveals that the veteran was admitted 
with an acute bleed.  The discharge diagnosis was acute 
cerebrovascular accident and hypertension.  On the date of 
the veterans admission the examining physician concluded 
that the veteran had an acute right hemispheric 
cerebrovascular accident (CVA) of uncertain etiology.  There 
was systemic arterial hypertension, possibly partially 
secondary to the CVA.  

Private medical records from December 1990 include a report 
of a Magnetic Resonance Imaging.  A clinical history of an 
acute left cerebrovascular accident was noted.  

VA hospital records from January 1991 and February 1991 
include secondary diagnoses of hypertension and 
cerebrovascular accident.  

A June 1993 VA examination report reveals that the veteran 
said that a lot of doctors told him his stroke was due to 
being in Vietnam or in the service.  

The claims folder includes other medical records of 
subsequent treatment for hypertension and residuals of a 
cerebrovascular accident.  They do not contain any evidence 
which relates to cause of the veterans hypertension or 
cerebrovascular accident.  

Analysis.  The veteran is seeking service connection for 
three disabilities.  The Board first reviewed the evidence in 
the claims folder to determine if a current diagnosis of the 
three disabilities had been submitted.  

The claims folder does not contain medical evidence of a 
current diagnosis of peripheral neuropathy.  The only 
evidence of peripheral neuropathy are the statements of the 
veteran.  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit v. 
Brown, 5 Vet. App. 91(1993).  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992).  The regulations provide presumptive service 
connection for certain diseases based on exposure to Agent 
Orange.  Peripheral neuropathy is one of those diseases.  But 
in order for presumptive service connection to be appropriate 
under 38 C.F.R. § 3.307 it must have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  

There is no diagnosis of peripheral neuropathy within one 
year of the date the veteran was separated from the service.  
There is no current diagnosis of peripheral neuropathy.  As 
there is no medical diagnosis of peripheral neuropathy in the 
claims folder the claim for service connection for peripheral 
neuropathy is not well grounded.  

The claims folder does contain current diagnoses of 
hypertension and cerebrovascular accident.  In this case the 
veteran asserted that he developed hypertension and a 
cerebrovascular accident as a result of exposure to Agent 
Orange in service.  The regulations do no provide presumptive 
service connection based on exposure to Agent Orange for 
either hypertension or a cerebrovascular accident.  38 C.F.R. 
§§ 3.307, 3.309.  

Presumptive service connection is provided where hypertension 
is disabling within one year of service.  38 C.F.R. § 3.309.  
There is no evidence in the claims folder that the veteran 
had hypertension during the initial post service year.  

The service medical records do not include any references to 
either hypertension or a cerebrovascular accident in service.  
There is no evidence that the veteran had hypertension during 
the initial post service year.  The evidence of hypertension 
and a cerebrovascular accident first appear in private 
medical records in December 1990.  There is no competent 
medical evidence which demonstrates that the currently 
diagnosed hypertension and cerebrovascular accident are 
related to exposure to Agent Orange in service or any other 
event in service.  

In Brock v. Brown, 10 Vet. App. 155,160 (1997) the Court 
applied the decision in Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994), to claims for service connection based on 
exposure to Agent Orange in service.  In Combee the Federal 
Circuit Court noted that direct service connection can be 
established by show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which 
includes the difficult burden of tracing causation to a 
condition or event during service.  The holding in Combee 
provided that the regulations which provided presumptive 
service connection for diseases related to exposure to 
ionizing radiation were not intended to prohibit veterans 
from establishing service connection under 38 C.F.R. 
§ 3.303(d).  

In the last remand from the Board the veteran was 
specifically informed that he must submit evidence which 
provided a nexus between his claimed disabilities and 
exposure to Agent Orange in service.  The Board has noted the 
veterans statement that doctors had told him that his stroke 
was due to his service in Vietnam.  Even after he was 
informed in the last remand of his claim that such evidence 
was needed, no such evidence was submitted.  The Board finds 
that the duty to inform the veteran of the evidence necessary 
to well ground his claim has been met.  See Franzen v. Brown, 
9 Vet. App. 235 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In cases of entitlement to service connection based on 
exposure to ionizing radiation in service the Court has held 
that a remand to the Board to address whether direct service 
connection would apply was unnecessary, as the appellants in 
those cases had failed to present well-grounded claims 
because they lacked medical evidence of nexus between the 
alleged radiation exposure and a current condition.  See 
Ramey v. Brown, 9 Vet. App. 40 (1996), affd sub nom. Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. 1997); Rucker v. Brown, 
10 Vet. App. 67 (1997).  In Darby v. Brown, 10 Vet. App. 243 
(1997) where the appellant was seeking service connection for 
the cause of the veterans death based on exposure to Agent 
Orange in service, the Court held that because there was no 
medical evidence linking the veterans cause of death to 
service, the appellant did not have a well grounded claim for 
benefits.  

In the absence of evidence of hypertension and a 
cerebrovascular accident in service, hypertension during the 
initial post service year, or competent medical evidence 
which links those disabilities to any event in service, the 
claims are not well grounded.  



ORDER

Service connection for hypertension is denied.  

Service connection for residuals of a cerebrovascular 
accident is denied.  

Service connection for peripheral neuropathy is denied.  




		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
